Citation Nr: 0209119	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or at the housebound 
rate.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO decision which 
assigned an increased rating (from 20 percent to 40 percent) 
for the service-connected shell fragment wound residuals of 
the right leg, 

The RO also granted SMC benefits based on the loss of use of 
one foot, effective on May 22, 1996.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In a December 1999 rating decision, the RO assigned an 
increased rating (from 20 percent to 30 percent) for the 
service-connected shell fragment wound residuals of the left 
arm with retained foreign body and muscle damage to Group VI, 
effective on June 22, 1999.  

In May 2000, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
shell fragment wound residuals of the right leg (rated 40 
percent disabling), shell fragment wound residuals of the 
left arm with retained foreign body and muscle damage to 
Group VI (rated 30 percent disabling), shell fragment wounds 
residuals of the back with retained foreign body and muscle 
damage to Group XX (rated 20 percent disabling), multiple 
metallic foreign bodies in the abdomen (rated 10 percent 
disabling), incomplete paralysis of the left medial nerve 
(rated 10 percent disabling), and traumatic neuritis of L5 
and S1 of the lumbosacral spine (rated 10 percent disabling).  

2.  In addition to his service-connected disability ratings, 
the veteran also has been assigned a total compensation 
rating based on individual unemployability (TDIU) and has 
been found to be entitled to SMC based on loss of use of one 
foot.  

3.  The service-connected disabilities are shown to be so 
disabling as to render the veteran unable to care for his 
daily personal needs or protect himself from the hazards and 
dangers of daily living, without the assistance.  



CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation benefits based on the need for regular aid and 
attendance have been met.  38 U.S.C.A. §§ 1114, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 3.352 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from December 1943 to 
October 1945.  

The records show that subsequently service connection had 
been established for shell fragment wound residuals of the 
right leg (rated 20 percent disabling), shell fragment wound 
residuals of the left arm with retained foreign body and 
muscle damage to Group VI (rated 20 percent disabling), shell 
fragment wounds residuals of the back with retained foreign 
body and muscle damage to Group XX (rated 20 percent 
disabling), multiple metallic foreign bodies in the abdomen 
(rated 10 percent disabling), incomplete paralysis of the 
left medial nerve (rated 10 percent disabling), and traumatic 
neuritis of L5 and S1 of the lumbosacral spine (rated 10 
percent disabling).  

In a May 1965 rating decision, the RO also granted total 
disability compensation based on individual unemployability 
due to service-connected disability.  

The private medical records dated in 1975 and 1976 show that 
the veteran suffered a cerebrovascular accident with right 
hemiparesis and aphasia in December 1975.  

In a March 1976 statement, Warren Trow, M.D., indicated that 
the cause of the veteran's stroke was difficult to determine 
and that general stress from the veteran's war injury, 
intestinal disorders, back pain, and a heart condition 
probably played a role.  

In a September 1976 statement, Paul Berman, M.D., indicated 
that the veteran's condition as a result of his 
cerebrovascular accident warranted that he have aid and 
attendance at home by his wife.  

The medical records dated from April to May 1996 from the 
University of Massachusetts Medical Center indicate that the 
veteran was hospitalized for five days with a complaint of 
unexplained episodes of altered mental status.  The discharge 
diagnoses were those of spell of unknown etiology, left 
cerebrovascular accident (1975), left frontal hemorrhage 
(1988), history of hypertension, questionable epididymitis 
and sleep apnea.  

In May 1996, the RO received the veteran's claim for SMC 
based on the need for regular aid and attendance.  

In a June 1996 statement, Stephen Erban, M.D., of the 
University of Massachusetts Medical Center, indicated that he 
had cared for the veteran over the past few years.  He listed 
the veteran's major diagnoses as history of gout, history of 
severe esophageal reflux, history of intercerebral hemorrhage 
with resultant right hemiparesis, seborrheic dermatitis, 
severe hypertension, status post myocardial infarction, 
allergic rhinitis, chronically abnormal liver function 
studies, diverticulosis, osteoarthritis, history of basal 
cell carcinoma of the skin, obstructive sleep apnea, periodic 
leg movements, and right ankle pain of unclear etiology.  

Dr. Erban stated that it was right ankle pain that had made 
walking extremely difficult for the veteran.  He stated that 
the veteran was having increasing trouble with activities of 
daily living and now required increased assistance with 
transportation.  He stated that the veteran previously was 
able to walk with an ankle fixation orthosis on his right 
ankle but now, due to increased pain, required a wheelchair.  
He recommended a motorized wheelchair along with equipment 
for a handicapped bathroom.  

The medical records dated in September 1996 from the 
University of Massachusetts Medical Center indicate that the 
veteran was hospitalized for one day for seizures.  

In a letter and a statement received by the RO in October 
1996, the veteran's wife indicated that the veteran required 
"daily aid and assistance."  She stated that their bathroom 
was now handicapped-equipped.  She also claimed that the 
veteran's service-connected disabilities had become worse in 
recent years.  

In a March 1997 decision, the RO assigned an increased rating 
(from 20 percent to 40 percent) for the service-connected 
shell fragment wound residuals of the right leg and SMC based 
on the loss of use of one foot, effective on May 22, 1996.  

On an April 1997 VA examination for housebound status or 
permanent need for regular aid and attendance, the veteran 
arrived in a wheelchair.  He appeared to be well nourished.  
It was noted in his medical history that he had a history of 
intracerebral hemorrhage (in 1975 and 1988) with residual 
hemiparesis, aphasia, difficulty swallowing, neurogenic 
bladder, and resultant seizure disorder.  It was further 
noted that he was wheelchair bound and totally dependent on 
his wife for care and that otherwise he would have to be 
placed in a nursing home.  

The examiner stated that as such he believed that the veteran 
needed regular aid and attendance.  He noted that the veteran 
had a multitude of other medical problems, including plantar 
fasciitis secondary to antalgic gait, gastroesophageal reflux 
disease, reflux esophagitis, hypertension, coronary artery 
disease, diverticulosis, gout, obstructive sleep apnea, and 
periodic leg movements of sleep.  He noted that the veteran 
was not able to walk without the assistance of another person 
and that he left the house only when absolutely necessary 
(e.g., for medical appointments) and needed a chair car for 
transportation.  

The examiner certified that the veteran required the daily 
personal health care services of a skilled provider without 
which he would require hospital, nursing home or other 
institutional care.   

In an October 1997 decision, the RO denied SMC based on the 
need for regular aid and attendance or being housebound.  

In a November 1997 statement, the VA doctor indicated that 
the veteran had a multitude of medical problems including 
intracerebral hemorrhage times two, seizure disorder, 
coronary artery disease, and shrapnel injuries throughout his 
body.  He also noted that the veteran wore a double knee 
brace and had difficulty walking due to his war injuries and 
the intracerebral hemorrhages.  

In an April 1998 decision, the RO denied SMC based on the 
need for regular aid and attendance or being housebound.  

In a May 1998 statement, John Turchetta, M.D., of the 
Whittier Rehabilitation Hospital, indicated that the veteran 
was under his care in April 1998.  He stated that the veteran 
was status post cerebrovascular accident with right 
hemiparesis and aphasia and required 24 hour supervision and 
physical assistance.  

In a July 1998 decision, the RO denied SMC based on the need 
for regular aid and attendance or being housebound.  

In August 1998, the RO received documents dated from June to 
August 1998 reflecting that the veteran was granted a Home 
Improvement and Structural Alteration (HISA) benefit from VA.  
The funds were granted to the veteran to have a ramp 
constructed at the front and rear doors of his house along 
with modification of the doorways.   

The VA medical records dated from August 1998 to June 1999 
show treatment for several disabilities.  In August 1998, it 
was noted that the veteran had home health aid visits about 
35 hours a week and visits from the Visiting Nurse's 
Association three times a week.  In September 1998, the 
veteran complained of a painful right ankle (as reported by 
his wife).  

In September and October 1998, there were notes to the effect 
that the veteran's wife requested several devices to assist 
her in helping the veteran with activities of daily living 
including a bed rail system, modifications to their minivan, 
and bathroom equipment.  In November 1998, the veteran 
continued to have right ankle pain.  An X-ray of the right 
ankle shows a ununited fracture of the distal third of the 
fibula.  The diagnoses were those of seizure disorder, 
Parkinson's disease, and chronic right knee pain.  

In April 1999, it was noted that the veteran's wife was 
having difficulty in managing the veteran at home, due more 
to her decreased ability to assist him than to the veteran's 
declining physical status.  (The veteran's wife also reported 
difficulty in retaining home health aide staff, which she 
felt was due to the veteran not being able to be "lifted.")  

In May 1999, concerns over obtaining an appropriate fitting 
wheelchair and maintaining service with home health aides 
were noted.  In June 1999, the veteran's wife reported 
difficulties experienced while "toiletting" the veteran, 
especially as the day progressed when he became more fatigued 
(left upper extremity weakness and the veteran's tremor were 
cited as factors complicating this activity).  

In June 1999, the RO received the veteran's claims of an 
increased rating for his service-connected back, arm, and 
stomach disabilities.  

On a November 1999 VA aid and attendance examination, the 
veteran's medical history was significant for numerous 
disabilities to include those of intracerebral hemorrhage (in 
1975 and 1988), right hemiparesis and receptive/expressive 
aphasia, difficulty in swallowing liquids due to poor gag, 
seizure disorder, Parkinson's disease, neurogenic bladder, 
severe gastroesophageal reflux disease, hypertension, 
coronary artery disease, chronic right ankle pain secondary 
to an ankle fixation orthosis (AFO) device and nonunion of a 
right ankle fracture, and status post multiple shrapnel 
injuries throughout his body during World War II.  

The examiner noted that the veteran presented for the 
examination accompanied by his wife and a home health aide.  
He stated that the veteran was essentially permanently 
bedridden and not capable of managing benefit payments due to 
physical and intellectual restrictions caused by his 
cerebrovascular accident.  He stated that the veteran could 
not protect himself from hazards or dangers of daily 
environment.  

The examiner further stated that the veteran had no use of 
his hands and needed to be fed and dressed, was totally 
dependent for his activities of daily living, had diffuse 
muscle atrophy which contributed to his physical impairment, 
was incontinent and usually slept in his wheelchair during 
the day.  

Additionally, the VA examiner noted that the veteran was 
restricted to his home and usually left the house only for 
medical appointments.  His memory was extremely poor, and he 
could not stand on his own to maintain balance.  He could not 
perform any health care or travel beyond the premises of his 
home.  The examiner stated that the veteran had lower back 
pain that was quite severe at times and that he also had 
right ankle pain that was present on a daily basis and quite 
severe at times.  

The examiner also stated that the veteran's chronic pains 
contributed to worsening of his limitations.  It was also 
noted that his initial injuries were due to shrapnel, which 
affected him throughout his body (e.g., he had incomplete 
paralysis of the left median nerve).  He had significant 
muscle atrophy and a very poor grasp, and his hands would 
shake vigorously whenever he attempted to hold a cup to 
drink.  

On the physical examination, the veteran was well nourished 
and his posture was usually bent forward when he was stood up 
with assistance.  He was completely unable to perform any 
walking.  He had no coordination, and he was unable to feed, 
bathe, or dress himself.  He was completely dependent on his 
wife for these activities of daily living.  He had a tremor 
secondary to Parkinson's disease.  He could move his left arm 
very minimally but was unable to perform any useful functions 
with it.  

The veteran was noted to have significant muscle atrophy of 
the upper and lower extremities.  X-ray studies of the 
lumbosacral spine in June 1999 reportedly showed degenerative 
joint disease, and X-ray studies of the abdomen in November 
1999 reportedly showed multiple shrapnel metal fragments 
scattered throughout the mid and lower abdomen.  

The VA examiner commented that the veteran had an extensive 
medical history and that the examination showed significant 
limitations with inability to care for himself.  He noted 
that the veteran required his wife and home health aides to 
assist him with his activities of daily living and to prevent 
harm to himself because he was unable to protect himself.  
The examiner stated that the veteran was homebound and that 
his wife appeared to be having significant physical problems 
in caring for him.  

In a December 1999 decision, the RO assigned an increased 
rating (from 20 percent to 30 percent) for the service-
connected shell fragment wound residuals of the left arm with 
retained foreign body and muscle damage to Group VI, 
effective on June 22, 1999.  (An increased rating for his 
service-connected back and stomach disabilities was denied, 
and his claim for SMC based on the need for regular aid and 
attendance or being housebound was also denied.)  

In May 2000, the Board remanded the case to the RO for 
additional development.  

On a VA Form 21-4142, received by the RO in July 2000, the 
veteran's wife indicated that the veteran had suffered a 
stroke in 1975 which was nearly 10 years after he had stopped 
working due to his service-connected disabilities (she 
claimed that all his disabilities contributed towards his 
stroke).  She stated that now, after 25 years had elapsed, 
the veteran was totally dependent on her and home health 
aides because he was unable to walk, talk, dress himself, 
feed himself, or carry on the functions of daily living.  She 
also indicated that the veteran was too sick to travel.  

The VA records dated in August and September 2000 pertain to 
the difficulties of the veteran's wife in caring for the 
veteran, particularly in light of an anticipated drop in home 
health aide services.  

In an addendum note dated in September 2000, in regard to his 
comments on the November 1999 VA examination, the VA doctor 
stated that it was "quite clear" that the veteran's 
service-connected disabilities "render him in need of 
regular aid and attendance."  

In March 2001, the veteran underwent a VA aid and attendance 
examination.  The examination report reflected to a large 
extent the same findings as noted in the November 1999 
examination report.  It was also noted that, since the 
previous VA examination, the veteran had traveled to Florida 
with his wife and had a few health setbacks while there, 
including urinary tract infections and a coccygeal/sacral 
decubitus ulcer.  

In his conclusion, the examiner noted that the veteran 
continued to require the regular assistance of his wife and 
home health aides for his activities of daily living and to 
prevent harm to himself.  He stated that the veteran was 
homebound and his wife appeared to be having significant 
physical problems in caring for him at this point.  He opined 
that the veteran met all the criteria for aid and attendance 
benefits.  

In a letter received by the RO in February 2002, the veteran 
and his wife asserted that the veteran's service-connected 
conditions, particularly those involving his left upper 
extremity, back and abdomen, had not been fully considered in 
his claim for SMC based on the need for aid and attendance.  
It was asserted that the veteran became unemployable due to 
his service-connected disabilities long ago and did not have 
the physical or mental strength to pursue the present VA 
claim, whereby the veteran's wife has had to help him in this 
regard.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in March 1997, October 1997, April 1998, 
July 1998, and December 1999), Statement of the Case (in 
September 1998), and Supplemental Statements of the Case (in 
December 1999 and December 2001), the RO has notified him of 
the evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA and private medical centers).  The RO has also sought a 
medical opinion from the VA, which was received in September 
2000 and March 2001, in  regard to the issue at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing, which he declined.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

In this case, the veteran claims SMC based on the need for 
regular aid and attendance or at the housebound rate.  

Special monthly compensation is payable where a veteran 
suffers from service-connected disability which renders him 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.350(b) (2001).

In determining the need for regular aid and attendance, 
consideration will be given to the inability of the veteran 
to dress or undress himself, or to keep himself clean; 
frequent need of adjustment of any prosthetic which by reason 
of the disability cannot be done without aid; inability of 
the veteran to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect himself from 
the hazards or dangers of his daily environment.  Bedridden 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
38 C.F.R. § 3.352(a) (2001); see, e.g., Turco v. Brown, 9 
Vet. App. 222 (1996).

In addition, if a veteran has a service-connected disability 
rated as total, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of such service-connected 
disability or disabilities is permanently housebound, then 
special monthly compensation may be paid.  For these 
purposes, the requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to his dwelling or immediate premises due to a 
service-connected disability or disabilities which it is 
reasonably certain will remain throughout such veteran's 
lifetime.  38 U.S.C.A. § 1114(s) (West 1991); 38 C.F.R. § 
3.350(i) (2001).  

It is noted that, in order for the veteran to prevail in his 
claim, the evidence must show that it is a service-connected 
disability that has resulted in him being in need of regular 
aid and attendance or being housebound.  See Prejean v. West, 
13 Vet. App. 444 (2000).  

The veteran is currently service-connected for the following 
disabilities:  shell fragment wound residuals of the right 
leg (rated 40 percent disabling), shell fragment wound 
residuals of the left arm with retained foreign body and 
muscle damage to Group VI (rated 30 percent disabling), shell 
fragment wounds residuals of the back with retained foreign 
body and muscle damage to Group XX (rated 20 percent 
disabling), multiple metallic foreign bodies in the abdomen 
(rated 10 percent disabling), incomplete paralysis of the 
left medial nerve (rated 10 percent disabling), and traumatic 
neuritis of L5 and S1 of the lumbosacral spine (rated 10 
percent disabling).  

The veteran is also entitled to a total disability 
compensation rating based on individual unemployability due 
to service-connected disability (TDIU) (effective on April 
27, 1965), and to SMC under 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a), based on loss of use of one foot (effective on 
May 22, 1996).  

By virtue of his service-connected disability ratings, the 
veteran has obvious significant impairment due to service-
connected disabilities alone.  However, medical evidence 
shows that he has numerous nonservice-connected disabilities 
which also cause him significant impairment, most notably 
right-sided hemiparesis due to cerebrovascular accident 
occurring in 1975 and 1988.  

An April 1997 VA examination for housebound status or 
permanent need for regular aid and attendance indicated that, 
without a doubt, the veteran was totally dependent on his 
wife for his care and thus in need of regular aid and 
attendance.  The examiner cited a list of the veteran's 
medical problems, but most of the cited disabilities were not 
service-connected.  

In a November 1997 statement, the same VA examiner noted the 
veteran's significant medical problems, including his 
shrapnel injuries, and stated that the veteran's difficulty 
walking was due to his war injuries and intracerebral 
hemorrhages.  

Dr. Turchetta in May 1998 referred to the veteran's 
cerebrovascular accident with right hemiparesis and aphasia 
as the reason for the veteran's required 24 hour supervision 
and assistance.  On a June 1999 VA outpatient record, the 
veteran's wife related the difficulties in "toiletting" the 
veteran and noted his left upper extremity weakness and 
tremor as complicating factors.  

A November 1999 VA aid and attendance examination report 
indicated the indisputable need of the veteran for regular 
aid and attendance; however, both nonservice-connected 
disability and service-connected disability were found to be 
the reason for this need.  

The evidence shows that the veteran resides at home with his 
wife who acts as his principal caretaker.  He also requires 
home health aides to assist his wife in his daily care.  
There is no question, but that the veteran is housebound and 
requires the regular aid and attendance of another for his 
basic activities of daily living.  

However, the issue presented in this case is whether the 
veteran requires regular aid and attendance or has been 
rendered housebound due to his service-connected disabilities 
alone.   

In this regard, it is noted that the November 1999 VA 
examination also described that the veteran had essentially 
no use of his hands and needed to be fed and dressed, had 
diffuse muscle atrophy of the upper and lower extremities 
that contributed to his impairment (for example, he had very 
poor grasp), had lower back and right ankle pains that were 
severe at times and contributed to worsening of his 
limitations, and was completely unable to perform any 
walking.  

In an addendum report in September 2000, in an apparent 
response to a Board remand directive for an opinion as to 
whether the veteran required regular aid and attendance or 
had been rendered housebound due to service-connected 
disability alone, the VA examiner found that the veteran 
clearly required regular aid and attendance due to the 
service-connected disabilities.  

The same examiner again found that the veteran met the 
criteria for aid and attendance benefits when he examined the 
veteran in March 2001.  

The medical evidence indicates that the veteran has service-
connected disability which is very significant, particularly 
that involving his left upper extremity and his right ankle 
which are essentially of no functional use to him.  

Although the veteran's nonservice-connected right hemiparesis 
from cerebrovascular accident contributes to considerable 
impairment on its own, the Board finds that there is 
sufficient medical evidence showing that service-connected 
disability alone renders the veteran unable to feed, clothe, 
or bathe himself, or otherwise independently perform 
activities of daily living.  The service-connected 
disabilities also are found to likely render the veteran 
unable to protect himself from the hazards and dangers 
incident to daily living.  

Therefore, the Board concludes that the veteran meets the 
criteria for the award special monthly compensation benefits 
based on a need for regular aid and attendance.  



ORDER

Special monthly compensation benefits based on the need for 
regular aid and attendance is granted, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

